DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledge is made to Applicant’s claim to priority to Non-Provisional App. No. 15/899/676 filed February 20, 2018, now abandoned; and Provisional App. No. 62/460/485 filed February 17, 2017. 

Election/Restrictions
Applicant’s affirmation of the election without traverse of Group I in the reply filed on January 18, 2022 is acknowledged.

Status of Claims 
This Office Action is responsive to the amendment filed on January 18, 2022. As directed by the amendment: claims 1, 3-4, 7, and 12 been amended; and claim 2 has been cancelled. Thus, claims 1 and 3-12 are presently pending in this application. 
Applicant’s amendments to claim 1 obviate the previous objection to claim 1. Claims 1, 4, 7 and 12, and claims 2-3, 5-6, and 8-11 by dependency, were previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendments to claims 7 and 12 obviate the previous rejection under 35 U.S.C. 112(b). Applicant’s amendments to claims 1 and 4 fail to obviate the previous rejection under 35 U.S.C. 112(b) or require a new rejection under 35 U.S.C. 112(b), shown below. Claims 1-3, 5, 7-8, and 11-12 were previously rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cottenden et al. (WO 2017/112451 A1). Claims 4 and 9 were previously rejected under 35 U.S.C. 103 as being unpatentable over Cottenden et al. (WO 2017/112451 A1). Claim 6 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Johansson (U.S. Patent No. 5,392,768). Claim 10 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Young et al. (U.S. Patent No. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4, and claims 2-3 and 5-12 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said sensor determining a physiological action of a user and then activating said motor to cause said canister to issue an atomized spray”, ln 7-9 which constitutes a method step.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. Claim 1 is directed to an apparats specifically a metered dose inhaler and not a method, therefore the inclusion of the recited method steps of “determining a physiological action of a user” followed by “activating said motor” renders claim 1 indefinite.  For the purpose of this Office Action claim 1 is interpreted as reciting: --wherein said sensor is configured to determine a physiological action of a user; wherein the metered dose inhaler is configured, based on the determined physiological action of the user, to activate said motor to cause said canister to issue an atomized spray--.
Claim 4 recites “further comprising said body being constructed from a suitable stiff material that is capable of performing the functions of the of the meter dose inhaler including but not limited to plastic or acrylic”, ln 1-4. It is noted, a broad range or limitation together with a narrow range or limitation that 
Furthermore, the limitation "including but not limited to plastic or acrylic" in claim 4 is indefinite because it renders the scope of the claim unclear.  The term “including but not limited to" renders plastic and acrylic as examples of the “suitable stuff materials”. With plastic and acrylic presented as examples it is unclear whether they are part of the claimed invention.  See MPEP § 2173.05(d).
For the purpose of this Office Action the body is interpreted as being constructed from a suitable stuff material that is capable of preforming the functions of the claimed metered dose inhaler where examples of the suitable stiff material are plastic and acrylic.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cottenden et al. (WO 2017/112451 A1; hereinafter: “Cottenden”) in view of Rohrschneider et al. (U.S. Pub. No. 2008/0289626; “Rohrschneider”).
Regarding Claim 1, Cottenden discloses a metered dose inhaler (100; Fig. 1-26), comprising: a body (56, 57; Fig. 1, 15, 18, 21-26) having an upper end (56; Fig. 1, 15, 18, 21-26) and a mouthpiece at a lower end (57; Fig. Fig. 1, 15, 18, 21-26), said body receiving a medicament filled canister (51; Fig. 1, 15, 18, 21-26; Abstract); a cap (101; Fig. 2A-3, 15, 18, 21-23) containing a portable electric motor (232; Fig. 23; Pg. 14, ln 1-3; Pg. 39, ln 15-32) which is secured atop said main body so that said motor is in communication with said canister (Fig. 23; Pg. 39, ln 15-32); and a sensor (152a, 152b; Fig. 1) incorporated into said body (Fig. 1); a wire (234; Fig. 23) extending from the sensor in communication with said motor [Pg. 39, ln 15-32; Examiner notes: Cottenden discloses the sensor (152a, 152b; Fig. 1) connected to the controller 151 (Fig. 1, 23) and then the wire connected from the controller 151 to the motor (Fig. 23).] wherein said sensor is configured to determine a physiological action of a user (Pg. 15, ln 8-12; Pg. 17, ln 11 to Pg. 18, ln Pg. 41, ln 3-8); wherein the metered dose inhaler is configured, based on the determined physiological action of the user, to activate said motor to cause said canister to issue an atomized spray through an output valve (54; Fig. 15, 18, 21-23; Pg. 14, ln 6-20) of said canister located in proximity to said mouthpiece (Pg. 39, ln 15-32; Pg. 41, ln 3-8).
Cottenden does not specifically disclose the metered dose inhaler wherein the sensor is incorporated into said mouthpiece.
Rohrschneider teaches a dispensing device comprising a mouthpiece (24; Fig. 1, 7) and a sensors (55; Fig. 1) configured to determine a physiological action of a user (¶ 0178; Examiner notes: Rohrschneider discloses the sensor configured to at least detect a pressure, a pressure drop, a velocity, an increase of velocity); wherein the sensor is incorporated into the mouthpiece (¶ 0178) for the purpose of specifically detecting the physiological action of the user through the mouthpiece to detect at least a pressure, a pressure drop, a velocity, an increase of velocity 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the location of the senor of Cottenden such that the sensor is incorporate into said mouthpiece as taught by Rohrschneider for the purpose of specifically detecting the physiological action of the user through the mouthpiece to detect at least a pressure, a pressure drop, a velocity, an increase of velocity thereby indicating the breathing in of the user in order to activate the dispensing of the medicament dose (See Rohrschneider: ¶ 0178).
Regarding Claim 3, the modified device of Cottenden discloses the metered dose inhaler further comprising apertures (See Cottenden: 41; Fig. 1) being configured in the body for generating internal airflows for assisting in delivery of the atomized 
Regarding Claim 4, the modified device of Cottenden discloses the metered dose inhaler, shown above. 
The modified device of Cottenden does not explicitly disclose the metered dose inhaler further comprising said body being constructed from a suitable stiff material that is capable of performing the functions of the of the meter dose inhaler including but not limited to plastic or acrylic.
However, the modified device of Cottenden discloses the metered dose inhaler formed of a material capable of preforming the functions of the claimed metered dose inhaler of claim 1, shown above. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to construct the body of a suitable stiff material choose from plastic or acrylic, since it has been held by the courts that selection of a prior art material on the 
Regarding Claim 5, the modified device of Cottenden discloses the metered dose inhaler further comprising a plunger (See Cottenden: 103, 104; Fig. 1-3, 10-13, 15, 17-18, 20-23) associated with said motor for downwardly actuating said canister against a biasing spring (See Cottenden: 62; Fig. 15, 18, 21-22) of said output valve (See Cottenden: Pg. 31, ln 19-23; Pg. 33, ln 22 to Pg. 34, ln 2; Pg. 34, ln 27 to Pg. 35, ln 28).
Regarding Claim 7, the modified device of Cottenden discloses the metered dose inhaler further comprising a power supply (See Cottenden: “cell”, “battery”, “battery of cells”; Pg. 38, ln 5-8; Pg. 38, ln 30-34; Pg. 39, ln 15-32) incorporated into said cap for operating said electric motor (See Cottenden: Pg. 39, ln 15-32; Fig. 23) including a Lithium Ion battery (See Cottenden: Pg. 38, ln 30-34).
Regarding Claim 8, the modified device of Cottenden discloses the metered dose inhaler further comprising said cap having an interior structural support [A, Fig. A annotated below; Cottenden discloses the body of 151 (See Cottenden: Fig. 23)] for retaining said motor and power supplying battery (See Cottenden: Pg. 39, ln 15-32).

    PNG
    media_image1.png
    380
    477
    media_image1.png
    Greyscale

Figure A, Adapted From Figure 23 of Cottenden.
Regarding Claim 9, the modified device of Cottenden discloses the metered dose inhaler wherein the cap has a square shape (See Cottenden: Fig. 2A-3, 15, 18, 21-23). 
The modified device of Cottenden does not explicitly disclose the cap comprising a dome shape.
It is noted since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04 As such, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to form a portion of the cap in a dome shape in metered dose inhaler of the modified device of Cottenden because Applicant has not disclosed that the cap comprising a dome shape provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the squared cap of the modified device of Cottenden, and Applicant’s domed cap, to perform equally well because both mechanisms perform the same function of covering the canister.
Therefore, it would have been prima facie obvious to modify the cap of the metered dose inhaler of the modified device of Cottenden to obtain the invention as specified in claim 9 because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired covering of the canister and thus fails to patentably distinguish over Cottenden in view of Rohrschneider.
Regarding Claim 11, the modified device of Cottenden discloses the metered dose inhaler further comprising a timer (See Cottenden: Pg. 18, ln 9-14; Pg. 20, ln 12-14; Pg. 41, ln 3-14) and counter (See Cottenden: Pg. 18, ln 9-14; Pg. 40, ln 32 to Pg. 41, ln 2) subassembly incorporated into any location of the inhaler body [Examiner notes: Cottenden discloses the controller 151 (Fig. 1, 23) as comprising timer and counter sub-modules.].
Regarding Claim 12, the modified device of Cottenden discloses the metered dose inhaler further comprising at least one of a display screen (See Cottenden: a LED or LCD; Pg. 17, ln, 24-26;  and a key entry button (See Cottenden: “switch”; Pg. 17, ln 13-16) in communication with a processor control [Examiner notes: The modified device of Cottenden discloses the “microprocessor” within container of the controller 151 (See Cottenden: Fig. 1, 23; Pg. 15, ln 13-17)] built into a subassembly housing [Examiner notes: The modified device of Cottenden discloses the container of the “microprocessor” of the controller 151 (See Cottenden: Fig. 1, 23; Pg. 15, ln 13-17)] contained within the inhaler body (See Cottenden: Fig. 1, 23).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cottenden in view of Rohrschneider as applied to claim 1 above, and further in view of Johansson (U.S. Patent No. 5,392,768).
Regarding Claim 6, the modified device of Cottenden discloses the metered dose inhaler further comprising a nozzle (See Cottenden: 58; Fig. 15, 18, 21-22; Pg. 14, ln 15-30) located at an end of said canister (See Cottenden: Fig. 1, 15, 18, 21-23) which communicates with an airflow intake (See Cottenden: 41, 42, 44; Fig. 1) associated with an underside (at A, Fig. A annotated above) of the motor (See Cottenden: Fig. 23), and wherein activating said motor which in turn actuates a spring (See Cottenden: 62; Fig. 15, 18, 21-22) biased plunger (See Cottenden: 103, 104; Fig. 1-3, 10-13, 15, 17-18, 20-23) within said canister to displace said canister in a downward direction in order to release a metered dose of the medication associated with the atomized spray (See Cottenden: Pg. 31, ln 19-23; Pg. 33, ln 22 to Pg. 34, ln 2; Pg. 34, ln 27 to Pg. 35, ln 28).
The modified device of Cottenden does not specifically disclose the metered dose inhaler wherein the user physiological action further including an expiration effort by the patient for activating said motor.
 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Cottenden to include the user physiological action further including an expiration effort by the patient for activating said motor as taught by Johansson for the purpose of basing the drug dispensation timing and therapeutic decisions upon the determined physiological action (See Johansson: col 27, ln 8-10).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cottenden in view of Rohrschneider as applied to claim 1 above, and further in view of Young et al. (U.S. Patent No. 4,414,972; hereinafter: “Young”).
Regarding Claim 10, the modified device of Cottenden discloses the metered dose inhaler, shown above. 
The modified device of Cottenden does not specifically disclose the metered dose inhaler further comprising inter-engaging pluralities of threads configured between opposing rim edges of said cap and an open top of said body for permitting said cap to be screwed onto said body.
Young teaches an inhalation device comprising a cap (3; Fig. 1), a body (1, 2; Fig. 1), and a canister (7; Fig. 1); and wherein inter-engaging pluralities of threads (4,5; Fig. 1) configured between opposing rim edges of the cap and an open top (at 5; Fig. 1) of said body for permitting said cap to be screwed onto said body (col 3, ln 51-59; Fig. 1) for the purpose of enabling the container to be changed as and when necessary (col 1, ln 57-62).
.

Response to Arguments
Applicant’s arguments regarding the new limitations with respect to the sensor being incorporated into the mouthpiece as recited in independent claim 1 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the rejection Cottenden in view of Rohrschneider, shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785